                   Case 3:19-cv-06840-MMC Document 1 Filed 10/21/19 Page 1 of 7



 1   Michele R. Stafford, Esq. (SBN 172509)
     Allan D. Shuldiner, Esq. (SBN 252259)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: ashuldiner@sjlawcorp.com
 5
     Attorneys for Plaintiffs, Operating Engineers’
 6   Health And Welfare Trust Fund for Northern California, et al.

 7
                                    UNITED STATES DISTRICT COURT
 8
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
     OPERATING ENGINEERS’ HEALTH AND                         Case No.
11   WELFARE TRUST FUND FOR NORTHERN
     CALIFORNIA; DAN REDING AND JAMES E.                     COMPLAINT
12   MURRAY, TRUSTEES;
13   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING AND JAMES E.
14   MURRAY, TRUSTEES;
15   PENSIONED OPERATING ENGINEERS’ HEALTH
     AND WELFARE TRUST FUND; DAN REDING
16   AND JAMES E. MURRAY, TRUSTEES;
17   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PREAPPRENTICE, APPRENTICE
18   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; DAN REDING AND JAMES E.
19   MURRAY, TRUSTEES;
20   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
21   FUND; DAN REDING AND JAMES E. MURRAY,
     TRUSTEES; AND
22
     OPERATING ENGINEERS LOCAL 3 HEAVY
23   AND HIGHWAY TRUST;
24
     Plaintiffs,
25
             v.
26
     WIMMER EXCAVATING, INC., a California
27   Corporation; and
28   TERRENCE WAYNE WIMMER, an individual,
                                                        1
     COMPLAINT
     Case No.
                                                               P:\CLIENTS\OE3CL\Wimmer Excavating 3\Pleadings\Wimmer - Complaint 102119.docx
                 Case 3:19-cv-06840-MMC Document 1 Filed 10/21/19 Page 2 of 7



 1
                    Defendants.
 2
                                                       Parties
 3
            1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which
 4
     includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating
 5
     Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, and the
 6
     Operating Engineers Annuity Plan); Pensioned Operating Engineers’ Health and Welfare Trust Fund
 7
     (“Pensioned Health Fund”); and Operating Engineers and Participating Employers Pre-apprentice,
 8
     Apprentice and Journeymen Affirmative Action Training Fund (“Affirmative Action Training Fund”);
 9
     and the Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (which
10
     includes the Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust
11
     Administration Fund) (“Vacation Fund”) (collectively referred to hereinafter as the “Trust Funds”), are
12
     employee benefit plans as defined in the Employee Retirement Income Security Act of 1974 ("ERISA")
13
     § 3(3), 29 U.S.C. § 1002(3). The Trust Funds and their fiduciaries are together referred to herein as
14
     “ERISA Plaintiffs” or “Plaintiffs.” Dan Reding and James E. Murray are Co-Chairmen of the Joint
15
     Boards of Trustees of ERISA Plaintiffs with authority to act on behalf of all Trustees.
16
            2.      The Heavy and Highway Committee is a Trust established under the Labor Management
17
     Relations Act ("LMRA"), 302(c)(9), 29 U.S.C. § 186(c)(9).
18
            3.      Wimmer Excavating, Inc., a California corporation, and Terrence Wayne Wimmer, an
19
     Individual (collectively “Defendants”) are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5),
20
     and NLRA § 2(2), 29 U.S.C. § 152(2).
21
                                                    Jurisdiction
22
            4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
23
     ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms
24
     of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress
25
     such violations, and seek all other appropriate relief under ERISA.
26
            5.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §
27
     185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.
28
                                                         2
     COMPLAINT
     Case No.
                                                                   P:\CLIENTS\OE3CL\Wimmer Excavating 3\Pleadings\Wimmer - Complaint 102119.docx
                   Case 3:19-cv-06840-MMC Document 1 Filed 10/21/19 Page 3 of 7



 1            6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 2   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 3   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 4   herein, each of which has a substantial ground in federal jurisdiction.

 5                                                           Venue

 6            7.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

 7   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 8   discretion, in the district where the plan is administered, where the breach took place, or where a

 9   defendant resides or may be found, and process may be served in any other district where a defendant

10   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

11   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

12   Court.

13            8.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

14   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

15   in this district, its duly authorized officers or agents are engaged in representing employee members in

16   this district, and the claims arise in this district.

17                                                Intradistrict Assignment

18            9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

19   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

20   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to

21   fulfill their statutory and contractual obligations to Plaintiffs.

22                                                Bargaining Agreements

23            10.     Defendants entered into the Independent Northern California Construction Agreement

24   (the “Independent Agreement”) with the Operating Engineers Local Union No. 3 of the International

25   Union of Operating Engineers, AFL-CIO (“Union”), which incorporates the Master Agreement

26   (“Bargaining Agreement”) between the Union and the United Contractors, Associated General

27   Contractors of California, Inc., Industrial Contractors UMIC, Inc., and Northern Alliance of Engineering
28   Contractors. Under the terms of the Independent Agreement, Defendant Terrence Wayne Wimmer
                                                    3
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\Wimmer Excavating 3\Pleadings\Wimmer - Complaint 102119.docx
               Case 3:19-cv-06840-MMC Document 1 Filed 10/21/19 Page 4 of 7



 1   personally guaranteed all amounts claimed herein. The Independent Agreement and Master Agreement

 2   are collectively referred to hereinafter as the “Bargaining Agreements.” The Bargaining Agreement,

 3   which incorporates the terms of the Trust Agreements establishing the Trust Funds (“Trust

 4   Agreements”), require Defendants to provide employer contributions to Plaintiffs’ Trust Funds, to the

 5   Union for union dues, and to the other plans more fully described in the Bargaining Agreement. ERISA

 6   Plaintiffs are third-party beneficiaries of the Bargaining Agreements.

 7          11.     Under the terms of the Bargaining Agreement, and Trust Agreements incorporated

 8   therein, Defendants are required to pay certain contributions to: the Operating Engineers’ Vacation and

 9   Holiday Pay Plan; Operating Engineers Market Preservation Trust Fund, California Alliance for Jobs,

10   Construction Industry Force Account, Industry Stabilization Fund (together referred to herein as the

11   “Bargained Plans”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to

12   collect and distribute monies due to the Bargained Plans as well as dues due to the Union under the

13   Bargaining Agreements and Trust Agreements.

14          12.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into the

15   Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to

16   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

17   determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

18   (15th) day of the month following the month in which hours were worked, and are considered

19   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

20   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

21   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

22   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

23   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

24   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

25   which payment was due, until paid in full.

26          13.     The Bargaining and Trust Agreements further require Defendants to maintain time

27   records or time cards, and to permit an authorized Trust Fund representative to examine such records of
28   Defendants as is necessary to determine whether Defendants have made full payment of all sums owed
                                                      4
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Wimmer Excavating 3\Pleadings\Wimmer - Complaint 102119.docx
               Case 3:19-cv-06840-MMC Document 1 Filed 10/21/19 Page 5 of 7



 1   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide

 2   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the

 3   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and

 4   Trust Agreements.

 5                                               Factual Allegations

 6          14.     Defendants have failed and refused to pay contributions reported as due for work

 7   performed by their employees during the month of September 2019 and reported, but only partially paid

 8   contributions due for work performed by their employees during the period from May 2019 through

 9   August 2019. Liquidated damages and interest have been incurred and are owed to Plaintiffs for the

10   unpaid contributions for this period, as well as for prior late paid contributions for the period from July

11   2018 through September 2018 and November 2018 through April 2019.

12          15.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

13   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

14   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,

15   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there

16   are any additional amounts due from Defendants.

17                                    FIRST CAUSE OF ACTION
                  For Payment of Delinquent Contributions, Interest, Liquidated Damages,
18                            Attorneys’ Fees and Costs Against Defendants
19          16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 165, above.

20          17.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs

21   and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements

22   and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements and

23   Trust Agreements to permit an audit of their records to determine whether they are making full and

24   prompt payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts

25   found due as a result of an audit, including audit fees.

26          18.     In addition, Defendants have a statutory duty to timely make the required payments to

27   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
28          19.     By failing to make the required payments to Plaintiffs, Defendants breached the
                                                    5
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Wimmer Excavating 3\Pleadings\Wimmer - Complaint 102119.docx
                    Case 3:19-cv-06840-MMC Document 1 Filed 10/21/19 Page 6 of 7



 1   Bargaining and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA §

 2   301(a).

 3             20.     Defendants’ failure and refusal to pay the required contributions was at all times, and still

 4   is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated Trust

 5   Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

 6   knowledge and intent.

 7             21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 8   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

 9   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

10   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to

11   refuse to perform as required thereunder.

12             22.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

13   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

14   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

15   hardships and advancement of public interest favor ERISA Plaintiffs.

16             23.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

17   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

18   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

19   Agreements, and the law.

20                                                        Prayer

21             WHEREFORE, Plaintiffs pray as follows:

22             1.      For a judgment against Defendants as follows:

23                     (a)    Any unpaid contributions, due at time of Judgment, including those specified

24   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

25   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

26   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

27                            i.      To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA
28   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;
                                                       6
     COMPLAINT
     Case No.
                                                                    P:\CLIENTS\OE3CL\Wimmer Excavating 3\Pleadings\Wimmer - Complaint 102119.docx
                   Case 3:19-cv-06840-MMC Document 1 Filed 10/21/19 Page 7 of 7



 1                           ii.      To the Union in accordance with the Bargaining Agreements.

 2                    (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

 3   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

 4   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

 5                    (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

 6   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

 7   1132(g)(2)(B).

 8           2.       Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in

 9   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

10   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

11   Plaintiffs.

12           3.       For an order,

13                    (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

14   terms of the Bargaining Agreements and the Trust Agreements;

15                    (b)    enjoining Defendants from violating the terms of those documents and of ERISA;

16   and

17                    (c)    enjoining Defendants from disposing of any assets until said terms have been

18   complied with, and from continuation or operation of Defendants’ business until said terms have been

19   complied with.

20           4.       That the Court retain jurisdiction of this case pending compliance with its orders.

21           5.       For such other and further relief as the Court may deem just and proper.

22   DATED: October 21, 2019                               SALTZMAN & JOHNSON LAW CORPORATION
23
                                                     By:                            /S/
24                                                         Allan D. Shuldiner
                                                           Attorneys for Operating Engineers’ Health And
25                                                         Welfare Trust Fund, et al.
26

27
28
                                                            7
     COMPLAINT
     Case No.
                                                                   P:\CLIENTS\OE3CL\Wimmer Excavating 3\Pleadings\Wimmer - Complaint 102119.docx
